Citation Nr: 1442418	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.  

2.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

In January 2013 and February 2014, the Board remanded this matter for additional development and medical inquiry.  A review of the record indicates substantial compliance with the Board's remand directives with respect to the claims regarding diabetes and peripheral neuropathy.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  With regard to the service connection claim for an eye disorder, there has not been substantial compliance with one aspect of the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, that issue is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in August 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.  

2.  Peripheral neuropathy was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is unrelated to a service-connected disorder.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between November 2010 and June 2013.  The letters informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements for service connection, for disability ratings, and for effective dates set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), service personnel records (SPRs), pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided below has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA attempted to obtain the Veteran's SPRs.  However, the National Personnel Records Center informed VA that the SPRs were unavailable because they were destroyed by fire.  VA afforded the Veteran physical examinations and opinions addressing his claims, and afforded him the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

The Claims to Service Connection

The Veteran claims that he incurred diabetes and peripheral neuropathy during service.  He also claims that diabetes caused him to develop peripheral neuropathy.  Private and VA medical evidence of record dated since the late 2000s establishes that the Veteran has been diagnosed with diabetes and with peripheral neuropathy in his lower extremities.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as diabetes and "organic diseases of the nervous system" are listed under 38 C.F.R. § 3.309(a).     

The Veteran contends that he developed diabetes and peripheral neuropathy as the result of exposure to herbicides while serving in Korea in the mid 1950s.  The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served near the Korean demilitarized zone (DMZ) during a specified period of time, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Specifically, the law provides that, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders to include Type II diabetes.  38 C.F.R. § 3.309(e).  This regulatory provision also provided for presumptive service connection for certain listed diseases, including acute and subacute peripheral neuropathy. Note 2 explained that "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of the event." In September 2013, the provisions of 38 C.F.R. § 3.309(e) were amended based on a September 2010 report of the National Academy of Sciences which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. Accordingly, the terms "acute and subacute" were replaced by "early onset" and the Note which required that neuropathy be transient was removed. Peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to quality for the presumption of service connection. 78 Fed. Reg. 54763 (Sept. 6, 2013)  

Given the timeframe during which the Veteran was reportedly stationed in Korea - in the mid 1950s - his exposure to herbicides cannot be presumed.   The VA Adjudication Procedure Manual provides, however, that if the Veteran served during a period that was not between April 1, 1968, and August 31, 1971, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis.  See M21-1MR, Part IV.ii.2.C.10.p.

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The different theories of entitlement to service connection will be addressed separately below.

	Presumptive Service Connection Under 38 C.F.R. § 3.309(e)

The Veteran maintains that he was exposed to herbicides while serving in Korea in the mid 1950s.  Merely based on his assertion alone, a presumed exposure to herbicides cannot be found here.  The Veteran did not serve in Korea in the late 1960s.  Hence, he cannot benefit from the presumption to exposure to herbicides noted under 38 C.F.R. § 3.309(e).  

Nevertheless, if the evidence were to demonstrate exposure to herbicides during another time period - e.g., in the mid 1950s - diabetes and peripheral neuropathy would be presumed service incurred.  Id.     

The Board notes that it is not documented in the claims file that the Veteran served in Korea.  He asserts that he served there, but no SPRs are of record to document that assertion.  That is not to say that the Veteran did not in fact serve in Korea.  The record indicates that the Veteran's service personnel records were destroyed by fire while in the possession of the U.S. Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).  Hence, with the current record, it cannot be determine either way.  Therefore, given the heightened duty in the matter, VA expended significant effort in attempting first, to substantiate the Veteran's service in Korea, and second, to substantiate his claimed exposure to herbicides while based there.  Despite the development and research undertaken, however, the record lacks evidence documenting service in Korea, and/or exposure to herbicides there.  

Nevertheless, even granting the Veteran the benefit of the doubt and recognizing service in Korea under 38 U.S.C.A. § 5107(b) and O'Hare, his diabetes and peripheral neuropathy cannot be presumed service incurred.  There is no evidence to corroborate the Veteran's assertion that herbicides were used by the US military in Korea during his period of active duty.  The Veteran specifically alleges exposure in Korea in 1955 while serving with the 622 MP COMPANY or 24th Division Charlie Company.  VA inquired with the JSRRC as to whether evidence existed showing that, in 1955, herbicides were utilized by or near the Veteran's stated units.  On two occasions, the JSRRC researched the Veteran's claim and found no supportive evidence.  In a December 2013 response, JSRRC simply stated that no evidence supported the assertion that herbicides were used in Korea in late 1955.  In the April 2014 response, the JSRRC noted the Veteran's units, noted his entire time of military service between 1953 and 1955, and stated that no evidence indicated herbicides use in Korea between 1953 and 1955.  The JSRRC concluded, therefore, that no evidence supported the Veteran's claim that he was exposed to herbicides in Korea.  This is highly probative evidence against the claim of exposure to herbicides during active service and outweighs the Veteran's lay statements.  

Based on the foregoing, presumptive service connection under 38 C.F.R. § 3.309(e) is unwarranted in this matter.  

	Direct Service Connection Under 38 C.F.R. § 3.303

Similarly, a direct service connection finding for either diabetes or peripheral neuropathy is not warranted.  The Veteran's STRs do not note any complaints, treatment, or diagnoses of either diabetes or peripheral neuropathy.  Rather, the November 1955 separation report of medical examination found the Veteran normal in this regard.  Indeed, the earliest medical evidence of record of diagnosis of either disorder is found in 2000, over 44 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The Veteran has reported that he was diagnosed with diabetes mellitus in the 1970s.  Even assuming the veracity of his statement, there is no competent evidence indicating that diabetes is related to active service.  The Veteran as a lay person is competent to report symptoms but is not competent to opine that diabetes and peripheral neuropathy are related to service.

Furthermore, the only medical professional who commented on the issue of direct service connection - a March 2014 VA compensation examiner - found service likely unrelated to the Veteran's disorders.  The examiner noted a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner supported the opinion, citing the lack of evidence of chronic problems during service.  The examiner indicated that, if the record were to document herbicide exposure, then the Veteran's problems may relate to such exposure.  And the examiner entered a clear medical opinion that, in the absence of evidence of herbicides exposure, the Veteran's diabetes and peripheral neuropathy likely did not relate to service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  This medical opinion is not challenged in the record.  As such, the preponderance of the evidence of record is against a finding of direct service connection.  38 C.F.R. § 3.303.  

	Presumptive Service Connection Under 38 C.F.R. § 3.309(a)

Diabetes and/or peripheral neuropathy would be presumed related to service if the evidence of record indicated onset within one year of the December 1955 separation from active service.  However, as indicated earlier, the earliest evidence of either disorder is many years following service.  Hence, a presumptive service connection finding under 38 C.F.R. § 3.309(a) is not warranted.    

The Board has considered a statement of record in which the Veteran describes treatment on his legs in 1955.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As symptoms such as leg pain and numbness are observable in nature, the Veteran would be competent to attest to the existence of such observable symptoms.  However, he is not competent to attest to the cause of his symptoms, or the etiology of the causative disorder.  A lower extremity neurological disorder is a pathology that is beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with the neurological disorder, or linking it to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran's diabetes and diabetic neuropathy are unrelated to service that ended in 1955.  38 U.S.C.A. § 5107(b).

	Secondary Service Connection under 38 C.F.R. § 3.310

Finally, a service connection finding for peripheral neuropathy secondary to diabetes is unwarranted because the Veteran is not service connected for diabetes.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for diabetes is denied.    

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.  


REMAND

In the February 2014 remand, the Board requested an addendum medical opinion addressing the Veteran's service connection claim for a right eye disorder.  In response, a March 2014 medical opinion was included in the claims file.  The examiner responded in part to the Board's February 2014 remand inquiries.  
The Board requested an opinion regarding whether certain eye disorders the Veteran reportedly had prior to service were aggravated by service, or otherwise related to service.  

In the February 2014 remand, the Board stated that, if the answer to either (a) and (b) above is negative, the examiner should comment on whether it is at least as likely as not that the eye disorder relates to service.  In the March 2014 opinion, the examiner initially stated that it was "not" at least as likely as not that the current eye problems related to service.  However, the examiner later contradicted that finding by stating that the probability that service related to current eye disorders was "50 percent" or less.  A probability of 50 percent would appear to indicate that the current disorders "as likely as not" relate to service.  Given this contradiction, the March 2014 opinion should be clarified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims folder should again be made available to the March 2014 VA examiner for review and elaboration of the report and opinion addressing the service connection claim for a right eye disorder.  

In the March 2014 report, the examiner indicated that it was clear and unmistakable that the Veteran's traumatic cataract and anomaly of the iris existed prior to service as the result of a pre-service eye injury.  

In the addendum opinion requested by this remand, the examiner should answer the following question:

Is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely than not (less than a 50 percent probability) that any current right eye disability (other than those which the examiner found clearly and unmistakably pre-existed service) began in or is related to an injury or disease in service.  

In this regard, the March 2014 opinion indicated that it was "*NOT* AT LEAST AS LIKELY THAN NOT THAT ANY DISABILITY OF THE RIGHT EYE BEGAN OR IS RELATED TO AN INJURY OR DISEASE IN SERVICE (MY OPINION IS THAT THE PROBABILITY IS 50 PERCENT OR LESS.)"  However, the term "50 percent" would appear to indicate that it is "at least as likely as not."  Clarification of the opinion is therefore requested using the terminology set forth above.  In providing the opinion, the examiner's attention is directed to the Veteran's lay assertions that he was exposed to "extremely bright lights from flares and explosives, used in training exercises." 

If the March 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim remaining on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


